                                                                        NAME
                                                 ADDRESS/PHONE/PERSONAL                     EMAIL

               DATE
VIA EMAIL

Governor-Elect          Mike Dunleavy
Team2O         8a1aska.gov



Dear   Governor-Elect           Dunleavy

Please      accept   this   letter as   notice    of my resignation    from   my    position   as                 TITLE
understand       that
                        my   resignation     shall   be effective   upon receiving       notice     from your administration


                     not    submitted     my name      for   consideration    for
                                                                                    my   current position    to   continue   with

the   new    administration




Sincerely




               NAME




                                                                                                                             Bakalar v Dunleavy

                                                                                                                             EXHIBIT
                                                                                                                                013
                                                                                                                             3:19-cv-00025 JWS

                                                                                                                      Bakalar     DEF 000697
  Case
 EXH 29 -3:19-cv-00025-JWS       Document
         Opposition to Motion Summary       71-10
                                      Judgment       Filed
                                                 & Cross-  07/30/21
                                                          Motion        PageJudgment
                                                                 for Summary 1 of 1
                                     Page 1 of 1
